t c summary opinion united_states tax_court ralph m conlon and rosemary l conlon petitioners v commissioner of internal revenue respondent docket no 15759-02s filed date ralph m conlon and rosemary l conlon pro sese irene s carroll for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued to petitioners a notice_of_determination concerning collections action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended for unpaid federal_income_tax and related liabilities for the issues for decision are whether petitioners may challenge the existence or amount of their underlying tax_liability for we hold that they may not whether respondent abused his discretion in refusing to accept petitioners’ offer_in_compromise we hold that he did not background some of the facts have been stipulated and they are so found petitioners resided in canyon country california at the time that their petition was filed with the court on date petitioners jointly filed a form_1040 u s individual_income_tax_return for the address given on the return was sand canyon road canyon country california sand canyon road address petitioners also used the sand canyon road address for the filing of their tax_return on or about date respondent notified petitioners that their tax_return had been selected for examination during the examination of petitioners’ income_tax return petitioners signed and filed with the internal_revenue_service a form_2848 power_of_attorney and declaration of representative naming bruce m mark mr mark as their representative mr mark had been petitioners’ accountant for approximately years the form_2848 was signed by petitioners and mr mark and dated date the form_2848 provided that notices and other written communications will be sent to the first representative listed in line mr mark was the first and only representative listed in line during date petitioners moved to wellington nevada petitioners did not notify respondent of their new address prior to date on date respondent sent a notice_of_deficiency to petitioners at the sand canyon road address on that same date a copy of the notice_of_deficiency was sent to mr mark in the notice respondent determined a deficiency in petitioners’ income_tax and an accuracy-related_penalty for the taxable_year in the amounts of dollar_figure and dollar_figure respectively petitioners did not receive the notice_of_deficiency in contrast mr mark received the copy that was sent to him on date mr mark prepared petitioners’ tax_return using their wellington nevada address after the notice_of_deficiency was issued but prior to the end of the 90-day period in which petitioners could file a petition with this court mr mark contacted respondent’s examination_division on several occasions with respect to respondent’s deficiency determination thus on date mr mark telephoned to request audit_reconsideration during a second telephone conversation on date mr mark indicated that he would be providing additional information to counter respondent’s deficiency determination at that time respondent’s agent informed mr mark that the last day to file a petition with the court was date neither petitioners nor mr mark contested respondent’s determinations in the notice_of_deficiency by filing a petition with this court on date respondent assessed against petitioners the deficiency and penalty determined in the notice_of_deficiency together with statutory interest and thereafter began collection proceedings against petitioners on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy pursuant to sec_6330 and sec_6331 pertaining to petitioners’ outstanding liability for on date petitioners submitted a form_656 offer_in_compromise to respondent petitioners did not check any of the boxes under the reason for submission of the offer--doubt as to liability doubt as to collectibility or effective tax date was thanksgiving day accordingly the last day was date see sec_7503 administration petitioners checked the box for deferred payment offer offered amount will be paid over the life of the collection statute petitioners offered to pay the tax_deficiency without paying any penalty or interest petitioners listed the monthly payment as dollar_figure for a total of months after submitting the offer_in_compromise petitioners submitted to respondent a form 433-a collection information statement for wage earners and self-employed individuals petitioners listed a total balance in their bank accounts of dollar_figure petitioners also listed owning outright a house valued at dollar_figure and a car valued at dollar_figure petitioners listed their monthly income as dollar_figure and their monthly expenses as dollar_figure on date petitioners timely submitted a form request for a collection_due_process_hearing and requested a hearing with respondent’s appeals_office petitioners’ stated objections in the form concerned the underlying tax_liability for and the offer_in_compromise that they had previously submitted appeals officer michael glyer was assigned petitioners’ case appeals officer glyer determined that petitioners were not entitled to contest their underlying tax_liability appeals officer glyer also reviewed the offer_in_compromise based on the financial information submitted by petitioners and determined petitioners’ offer_in_compromise could not be accepted because they could pay their tax_liability in full on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination notifying petitioners of the determination to proceed with collection of the income_tax_liability on date petitioners filed a petition for lien or levy action under code sec_6320 or sec_6330 the petition in the petition petitioners allege in part in we had over a big_number loss we feel we are entitled to the full loss the letter of deficiency was sent to our tax representatives we have no knowledge of result’s sic respondent contends petitioners cannot dispute their underlying tax_liability and there was no abuse_of_discretion by respondent in refusing to accept petitioners’ offer_in_compromise discussion a underlying liability in general sec_6330 prohibits the commissioner from proceeding with collection by levy until the taxpayer has been given notice and an opportunity for an administrative review of the matter in the form of a hearing before the internal revenue service’s office of appeals if the commissioner issues a determination_letter to the taxpayer following an administrative hearing sec_6330 allows the taxpayer to file a petition for judicial review of the administrative determination 115_tc_35 114_tc_176 we have jurisdiction over this matter because petitioners filed a timely petition for review of respondent’s determination to proceed with collection by levy sec_6330 117_tc_159 117_tc_122 114_tc_604 114_tc_492 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determination we have held that where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis sego v commissioner supra goza v commissioner supra pincite where the validity of the underlying tax_liability is not properly placed at issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite- sec_6330 provides that the underlying tax_liability is properly at issue only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability b receipt of notice_of_deficiency for purposes of sec_6330 receipt of a statutory_notice_of_deficiency means receipt in time to petition this court for redetermination of the deficiency determined in such notice sec_301_6330-1 q a-e2 proced admin regs it is therefore clear that sec_6330 contemplates actual receipt of the notice_of_deficiency by the taxpayer see tatum v commissioner tcmemo_2003_115 in the instant case respondent mailed by certified mail a notice_of_deficiency to petitioners at the sand canyon road address however petitioners did not receive the notice_of_deficiency c otherwise had an opportunity to dispute respondent contends that petitioners through the execution of the power_of_attorney with mr mark and his involvement as their representative in their case otherwise had an opportunity to dispute their tax_liability for purposes of sec_6330 under the common_law of agency authority may be granted by an express statement or may be derived from implication of the principal’s words or deeds see john arnold executrak sys inc v commissioner tcmemo_1990_6 citing restatement agency 2d sec_26 the scope of an agent’s authority is evaluated in an objective manner taking into consideration what a reasonable person in the agent’s position would conclude that the principal intended regardless of whether that is what the principal actually intended see id in order to bind the principal the agent must either have actual or apparent authority or the principal must ratify the agent’s acts see trans world travel v commissioner tcmemo_2001_6 authority is examined taking into account all the circumstances including the relationship of the parties the common business practices the nature of the subject matter and the facts of which the agent has notice concerning objects the principal desires to accomplish see id citing restatement supra at sec_34 the extent of an agent’s authority is a factual question to be decided on the basis of all the facts and circumstances revealed by the record 85_tc_359 70_tc_623 restatement agency 2d sec_34 this court has held that a representative acting under an actual or apparent grant of authority from the taxpayer has the requisite authority to petition this court in the name of the taxpayer see kraasch v commissioner supra taxpayer’s agent was authorized to file a petition with this court shopsin v commissioner tcmemo_1984_151 taxpayers’ accountant had acted within scope of his employment in signing the petition and as taxpayers’ authorized agent in filing the petition affd without published opinion 751_f2d_371 2d cir mr mark had been petitioners’ accountant for more than years mr mark prepared petitioners’ tax_return petitioners through the execution of form_2848 gave actual authority to mr mark to handle all of their tax matters with respect to their taxable_year mr mark acted within the scope of his agency when he handled on behalf of petitioners the examination of their taxable_year mr mark received a copy of the notice_of_deficiency for from respondent after receiving the notice_of_deficiency mr mark contacted respondent requesting audit_reconsideration mr mark was also informed by respondent as to the last date on which a petition could be filed on behalf of petitioners with the court although authorized mr mark did not avail himself of the opportunity to file a petition with this court on behalf of petitioners to dispute their underlying tax_liability for the record is clear that petitioners explicitly granted to mr mark the authority to act on their behalf with respect to their taxable_year through form_2848 we are convinced that petitioners had or should have had sufficient knowledge of the status of their case and that they gave their consent and approval to mr mark’s acts see kraasch v commissioner supra pincite accordingly if mr mark failed to file a petition with this court on behalf of petitioners any prejudice is attributable to the inaction of their agent we hold that petitioners otherwise had an opportunity to dispute their underlying tax_liability for through their representative thus petitioners are not entitled to dispute their underlying tax_liability for sec_6330 d offer_in_compromise as stated above a taxpayer is entitled to notice before levy including notice of the right to a fair hearing before an impartial officer of the internal_revenue_service office of appeals sec_6330 and b and d if the taxpayer requests a hearing he or she may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including an offer_in_compromise sec_6330 a determination shall be made that shall take into consideration those issues and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 in the instant case petitioners question whether the appeals_office failed to properly consider their proposed offer_in_compromise we review respondent’s action for abuse_of_discretion on the basis of the arguments and information available to the appeals officer when the discretion was exercised see sego v commissioner t c pincite the appeals officer reviewed the financial information provided to him by petitioners and determined that he was unable to accept petitioners’ offer_in_compromise specifically the appeals officer’s determination was predicated on a financial analysis of petitioners’ monthly income and expenses assets and ability to pay based on data provided by petitioners on form 433-a petitioners offered to pay dollar_figure on a total liability that as of date was in excess of dollar_figure respondent concluded that the net realizable equity in petitioners’ assets was considerably greater than the amount offered in compromise see schenkel v commissioner tcmemo_2003_37 based on financial information petitioners provided respondent rejected their offer_in_compromise we find this action to be a reasonable exercise of discretion by respondent in administering the offer_in_compromise program e conclusion there is no basis in the record for the court to conclude that respondent abused his discretion with respect to any of the matters in issue accordingly for the reasons discussed above respondent’s determination to proceed by levy with the collection of petitioners’ outstanding liability for should be sustained and we so hold we have considered all of petitioners’ arguments and contentions that are not discussed herein relating to whether respondent may proceed with collection with respect to petitioners’ outstanding liability for and we find those arguments and contentions to be without merit and or irrelevant reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing decision will be entered for respondent
